Citation Nr: 1455880	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the residuals of a below the knee amputation of the right leg, to include as secondary to a right femur fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to March 1962.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Portland, Oregon RO.  

In June 2014, the Veteran testified at a hearing at the Portland RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issue on appeal and the transcript of the June 2014 hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran fractured his right femur while on active duty.  He has been service connected for residuals of that injury, including residuals of an injury to the superficial peroneal nerve, since May 4, 1962.  He now claims entitlement to service connection for residuals of the amputation of his right leg below the knee.  He alleges that the residuals of the right femur injury, particularly the nerve damage, caused or contributed to the need for amputation.  

VA treatment records from the June 2007 amputation list the Veteran's primary diagnoses as arterial occlusive disease of the right lower extremity and ischemic rest pain.  The records explain that amputation occurred because attempts at revascularization failed and the pain in the Veteran's leg reached such an extent that he requested amputation as a means of pain relief.  

The Veteran underwent a VA examination by a physician assistant in September 2007.  The 2007 examiner diagnosed the Veteran with degenerative joint disease of the right knee and neuritis of the superficial peroneal nerve.  The 2007 examiner noted that the amputation was "secondary to circulatory difficulties" but did not address the possibility of any connection between the Veteran's service-connected conditions and the amputation.

VA treatment records from January 2012 contain an opinion from a VA anesthesiologist addressing continued pain in the Veteran's right leg, including phantom pain in the now-missing parts of the limb.  The anesthesiologist opined that, "[w]hile there may be an ischemic component to his pain, there appears to be a significant neuropathic component to many of his pain complaints" and that "neuropathic pain appears to be the primary component" of the Veteran's overall pain.  

The Veteran underwent a second VA examination by a physician assistant in December 2012.  The 2012 examiner noted that the Veteran sustained no vascular injury at the time of his right femur fracture and opined that the appellant's lengthy history of smoking was a likely etiology for his vascular disease.  For these reasons, the 2012 examiner opined that it was less likely than not that the Veteran's femur fracture was the cause of his right leg amputation.  The 2012 examiner did not, however, address the possibility that neuropathy secondary to the femur fracture contributed to the need for amputation.

Treatment records from the time of the Veteran's right leg amputation indicate that pain was the reason for the procedure.  The Veteran is service connected for nerve damage in his right leg and treatment records after the amputation indicate that he experiences both ischemic and neuropathic pain, with the neuropathic pain possibly being primary.  The record thus raises the possibility that the Veteran's service-connected neuropathy might have contributed to the need for amputation.  Because the previous examinations did not address this possibility, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination by a neurologist to address the etiology of the appellant's right leg amputation.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that the residuals of the Veteran's right femur fracture caused or contributed to the need for amputation.  The examiner must specifically discuss the Veteran's treating physicians' comments from June 2007 and January 2012.  

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failing to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§  3.158, 3.655 (2014).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.  

3. After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once.  

4. After completing its review, the AOJ must readjudicate the claim.  If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


